Title: To John Adams from Elkanah Watson, 9 July 1812
From: Watson, Elkanah
To: Adams, John



Respectable Sir
Pittsfield. 9th. July 1812

I consider Your opinion on the Subject of War—as expressed to me in the Letter you did me the honor to write of the 6th Inst—So just—& So decisive—that I am confident of it was published as an extract of a Letter from you—to A.B—in this County—it would do great good, in bringg. back many deluded by the farcical Washn. benovolents—whereas I consider them the real Jacobins—& Tories of Our Country.
Yesterday I devoted to reading the book containing Numerous addresses to you in 1798—& your patriotic answers.
By a strange course of incidents the parties, (altho always Standg. as political antipodes) are compleately reversed—each takeng precisely opposite grounds, to the ground they assumed in that year.
Will you permit Me Sir—to make public use of that part of your Letter in relation to the War. I am Sir  / with profound respect & gratitude
E. Watson